Case: 18-40060      Document: 00514866861         Page: 1    Date Filed: 03/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 18-40060
                                                                               Fifth Circuit

                                                                             FILED
                                 Conference Calendar                   March 11, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

LONGINO CASTILLO, also known as Gino, also known as Gohard Bossman,
also known as Diego Gohard,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:17-CR-340-1


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.

PER CURIAM: *
       The Federal Public Defender appointed to represent Longino Castillo has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).    Castillo has filed a response.          The record is not sufficiently
developed to allow us to make a fair evaluation of Castillo’s claims of ineffective


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40060    Document: 00514866861    Page: 2   Date Filed: 03/11/2019


                                No. 18-40060

assistance of counsel; we therefore decline to consider the claims without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Castillo’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. All outstanding motions are DENIED.




                                      2